
	

113 HR 2038 IH: Disabled Veterans Nutrition Fairness Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2038
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Ms. Speier (for
			 herself, Mr. Vargas, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to expand the
		  eligibility of certain veterans while they have disability claims pending under
		  title 38 of the United States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Nutrition Fairness
			 Act of 2013.
		2.AmendmentsSection 3(j)(4) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2011 et seq.) is amended—
			(1)in subparagraph
			 (A) by striking or at the end,
			(2)in subparagraph
			 (B) by adding or at the end, and
			(3)by adding at the
			 end the following:
				
					(C)has pending under title 38 of the United
				States Code a claim for compensation for a service-connected disability for
				which no disposition has yet been made by the Secretary of Veteran
				Affairs;
					.
			
